DETAILED ACTION
Response to Amendment
Acknowledgements
	The amendments to the claims have obviated the previous claim objections.  Accordingly, the claim objections are vacated.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for “substantially frustoconical portion” in the specification as filed.  Please see the rejections below.  The examiner believes the applicant has support for an adapter with a frustoconical portion (see at least Figures 4-10).  The applicant is encourage to amend the specification to include antecedent support for “frustoconical”.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Applicant has amended the independent claim to include the phrase “substantially frustoconical portion”.  The examiner believes the applicant has support for an adapter with a frustoconical portion (see at least Figures 4-10), but the use of the phrase “substantially frustoconical” is not supported as the term “substantially” increases the breadth of the term.  The examiner encourages the applicant to delete “substantially” from the phrase “substantially frustoconical”. 
The dependent claims are rejected for their dependency on the independent claim.  Any dependent claim including the phrase “substantially frustoconical” should be amended to “frustoconical”.  The examiner further notes that terms such as “substantially complementary” are originally disclosed and explained in the specification such that amendments are NOT required for these terms.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant has amended the independent claim to include the phrase “substantially frustoconical portion”.  The term “substantially frustoconical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the applicant has not provided a standard for ascertaining the requisite degree of “substantially frustoconical” in the specification such that one or ordinary skill in the art would not be reasonably apprised of the scope of “substantially frustoconical”. The applicant is advised to delete “substantially” from the phrase “substantially frustoconical”.  
The dependent claims are rejected for their dependency on the independent claim.  Any dependent claim including the phrase “substantially frustoconical” should be amended to “frustoconical”.
Allowable Subject Matter
Claims 1-3, 5, 7-9, and 12 will be considered allowable upon resolution of the 112 rejections above (amending “substantially frustoconical” to “frustoconical”).
The following is an examiner’s statement of reasons for allowance:  The examiner found the following arguments (filed 12/23/2021) to be persuasive in distinguishing the claimed limitations over the cited art:
In regard to Kriesel ‘891, please see the reproduced arguments below:

Moreover, one of ordinary skill in the art would not modify the needle housing 114 to reach the subject matter of amended claim 1. According to Kriesel, the needle housing 114 is shaped to closely fit within the “cylindrically shaped wall section 104d” (allegedly corresponding to the “guide” of Applicant’s claim 1) of the fill adapter 104, which is shaped to “telescopically receive” the syringe assembly 106. See Kriesel, col. 9, lines 57-59, and line 45. One of ordinary skill in the art would not modify the needle housing 114 to include a substantially frustoconical portion without also modifying the adapter 104 and the syringe assembly 106. For at least this reason, amended independent claim 1 is not obvious over Kriesel.

In regard to Graveson ‘536, please the reproduced arguments below:

By comparison, Graveson fails to disclose or suggest an adapter having a substantially frustoconical portion that is received in a tapered interior surface of a guide of a needle cover. The adapter key 20a in Graveson is cylindrical with a safety protrusion 24 extending from a distal end. No portion of the adapter key 20a includes a substantially frustoconical portion. Therefore, Graveson does not anticipate amended independent claim 1.
Moreover, one of ordinary skill in the art would not modify the adapter key 20a of Graveson to reach the subject matter of amended claim 1 without rendering the security feature of the patch pump system inoperable for its intended use. Graveson expressly teaches various safety features to prevent an incorrect type of medicament from being used with the patch pump device. See Graveson, paragraph [0005]. For example, in Fig. 3E, the needle of the prefilled syringe is disposed through the fill port only when the safety protrusion 24 aligns with the receptacle 33 disposed in the housing. See Graveson, paragraph [0082].  If one of ordinary skill removed the safety protrusion 24 from the adapter key 20a, and modified the adapter key 20a to be substantially frustoconical to reach the subject matter of independent claim 1, the adapter key 20a would no longer be designed to securely avoid premature deployment of the needle, thereby rendering one of the intended security features of the adapter key 20a inoperable for its intended use. For at least this reason, amended independent claim 1 is not obvious over Graveson.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The art rejections have been withdrawn.  The examiner further notes that the arguments would be equally persuasive if the claims read “frustoconical” presently.  It is further noted that amending the phrase “substantially frustoconical” to “frustoconical” is an amendment that could be entered after-final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783